Citation Nr: 1214622	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-37 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound in the lower left leg, with retained metal fragment (left leg SFW).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, generalized anxiety disorder, and alcohol dependence.

4.  Entitlement to service connection for headaches, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to February 1970, and had subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  In March 2012, a Board videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's claims file.

Since filing the initial claim for service connection, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA and private treatment records, and subsequent treatment of the claim by the RO, the Board has characterized the issues as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, generalized anxiety disorder, and alcohol dependence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  

The issue of service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for headaches, including as secondary to service-connected disabilities, is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran sustained a left leg injury in service.

3.  The Veteran has a left leg SFW that is related to his active service.  

4.  The Veteran has PTSD that is related to his combat service.

5.  Symptoms of an acquired psychiatric disorder have been continuous since service.

6.  The Veteran's acquired psychiatric disorder that includes depressive disorder, anxiety disorder, and alcohol dependence is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a left leg SFW was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder that includes depressive disorder, anxiety disorder, and alcohol dependence have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claims of service connection for PTSD, an acquired psychiatric disorder, and left leg SFW have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that the Veteran's service treatment records (STRs) have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist a veteran in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, in a January 2008 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a December 2007 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, 
and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Leg SFW

The Veteran contends that his left leg SFW originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the evidence demonstrates that the Veteran sustained a left leg SFW injury in service during combat in Vietnam, and that his current left leg SFW is the same as the one he sustained in active service.  

Based upon the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy during service.  In a July 2008 statement, the Veteran reported that he was involved in multiple mortar attacks when stationed at Da Nang Air Force base in 1969.  The Veteran reported being hit by shrapnel in the left leg during one of these attacks.  The Veteran is competent to report being injured in a mortar attack in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertions of a left leg SFW injury in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

In a January 2008 private treatment record, the private examiner reported a small fleck of metallic figure in the Veteran's left knee. Because the Veteran sustained a left leg shrapnel injury in service and because current residuals of the claimed injury have been shown on objective examination, the evidence of record is at least in relative equipoise on the question of whether the Veteran currently has residual disability of the left knee from the in-service combat injury.  See Gilpin v. West, 
155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current left leg SFW and that the Veteran's left leg SFW is related to service, that is, is the same SFW that he sustained during combat in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes); therefore, the criteria for service connection for left leg SFW are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran contends that he suffers from PTSD due to witnessing fellow service members die in mortar attacks while stationed at the Da Nang Air Force base in Vietnam in 1969.  The Veteran indicated in a stressor statement that his stressors included witnessing fellow service members being hit by mortar explosions.  Based on his confirmed combat service, and the fact that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service, the Board concedes that there is sufficient evidence to demonstrate that the claimed stressors occurred.  See 38 U.S.C.A. § 1154(b).

The Board finds that the weight of the medical evidence is at least in relative equipoise concerning a current diagnosis of PTSD.  In a December 2007 private examination, the Veteran was given an Axis I diagnosis of PTSD, related to traumatic experiences during active duty service in Vietnam.  If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In an October 2010 VA PTSD examination, the Veteran was given an Axis I diagnosis of alcohol dependence and anxiety disorder, not otherwise specified (NOS).  The October 2010 VA examiner opined that the Veteran did not have a diagnosis of PTSD; however, the Board finds that the October 2010 VA opinion is of no probative value, because the VA examiner based his opinion on an inaccurate factual basis.  The VA examiner relied, in part, upon another Veteran's records that had been mistakenly placed in the claims file.  Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

VA also provided addendum opinions in April and September 2011, indicating confirmation of the October 2010 VA opinion; however, as neither of these opinions provided any supporting data or rationale, they did not correct the factual inaccuracies in the previous October 2010 opinion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

As the Veteran has combat service and stressors are related to such combat, the diagnosis of PTSD is accepted, and there is some competent evidence relating the PTSD to traumatic experiences during active duty service in Vietnam, the Board finds that service connection for PTSD is warranted.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for (non-PTSD) Psychiatric Disorder

The Veteran contends that he suffers from an acquired psychiatric disorder due to witnessing fellow service members die in mortar attacks while stationed at the Da Nang Air Force base in Vietnam in 1969.  

The Veteran indicated in a July 2008 statement that he witnessed fellow service members being hit by mortar explosions.  Based on his confirmed combat service, and the fact that the statement is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Board concedes that there is sufficient evidence to demonstrate that the claimed events occurred.  See 38 U.S.C.A. 
§ 1154(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder (other than PTSD) have been continuous since service separation in February 1970.  In a December 2007 private psychiatric examination, the Veteran reported that he had experienced continuous psychological problems since his active duty service.  In a July 2011 lay statement, the Veteran's brother reported that the Veteran was very depressed and spent a lot of time alone when he returned from active duty service.  The Veteran's brother further reported that he shared a bedroom with the Veteran and that instead of sleeping, the Veteran would stand guard and look out the window.  See Bennett (the Board may rely upon lay testimony as to observable facts).  During the March 2012 Board personal hearing, the Veteran testified that he was angry and depressed when he returned home from active duty service and that those symptoms have been continuous since service separation.  See Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current psychiatric disorder (other than PTSD) is related to service.  In December 2007, upon private psychiatric examination, the Veteran was given an Axis I diagnosis of PTSD, major depressive disorder, and alcohol dependence.  The private examiner opined that the Veteran's psychiatric disorders were caused by psychosocial and environmental problems and traumatic experiences during his Vietnam tour of duty.  

In October 2010, upon VA psychiatric examination, the Veteran was given an 
Axis I diagnosis of alcohol dependence and anxiety disorder NOS.  The VA examiner opined that the Veteran's psychiatric disorders were less likely than not related to military stressors.  

The Board finds that the December 2007 private opinion to be probative.  The December 2007 private psychological opinion is competent and probative medical evidence because it is factually accurate, as it appears the private examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board finds that the October 2010 VA opinion is of no probative value.  The VA examiner relied, in part, upon another Veteran's records that had been mistakenly placed in the claims file.  Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The April and September 2011VA addendum opinions, confirming the October 2010 VA opinion, are not probative because neither of these opinions provided any supporting data or rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's symptoms or diagnoses of depression (major depressive disorder), anxiety (generalized anxiety disorder), and alcohol abuse (alcohol dependence) are related to the service-connected PTSD.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder that includes depression, anxiety, and alcohol dependence have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that, in granting service connection for PTSD, its severity is rated under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 (2011), which provides that all service-connected psychiatric disabilities and symptoms are to be rated together.  Additionally, as the non-PTSD psychiatric impairment is secondarily related to the PTSD, the secondary service connection regulation at 38 C.F.R. § 3.310 provides that such secondary disorders "shall be considered a part of the original condition."   For these reasons, when implementing the Board decision, the RO will rate the symptoms and occupational and social impairment caused by the Veteran's depression (major depressive disorder), anxiety (generalized anxiety disorder), and alcohol abuse (alcohol dependence) together with the service-connected PTSD.  The Veteran would also not be entitled to separate and additional ratings for a major depressive disorder, generalized anxiety disorder, alcohol dependence, or any similar psychiatric disorder apart from the PTSD rating in the present case, as 38 C.F.R. § 4.14 (2011) provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 
4 Vet. App. 225, 230 (1993).  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).


ORDER

Service connection for left leg SFW is granted.

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder that includes depression, anxiety disorder, and alcohol dependence, as secondary to PTSD, is granted.  



REMAND

The Veteran contends that his headaches are related to his service-connected psychological problems.  Based upon the decision above, the Veteran is now service connected for PTSD and an acquired psychiatric disorder.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden, 381 F.3d at 1167.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Regarding a current disability, the Veteran was diagnosed with severe headaches in December 2007.  Based upon the decision above, the Veteran is also currently service-connected for PTSD and an acquired psychiatric disorder.  An August 2008 private treatment record reflects that the Veteran was suffering chronic medical problems exacerbated by stress, including pain in the back and neck.  During the March 2012 Board personal hearing, the Veteran testified that he believed that the headaches were caused by his psychological problems and that he had been experiencing headaches since service separation.  The medical evidence provides an inadequate basis to adjudicate the claim for service-connection of headaches, including as secondary to the service-connected disabilities, specifically service-connected PTSD and an acquired psychiatric disorder.  See Barr.

In this case, the claims file does not include a medical opinion addressing whether headaches are related to service or to any of the service-connected disabilities, including service-connected PTSD and acquired psychiatric disorder.  There is insufficient medical evidence to determine whether the Veteran's headaches are related to service or one of the service-connected disabilities, specifically PTSD and acquired psychiatric disorder.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the headaches are proximately due to or aggravated by service or any service-connected disabilities.  

Accordingly, the issue of service connection for headaches, including as secondary to service-connected disabilities, is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining whether he has a headache disorder that is related to service or is secondary to (that is, caused or aggravated by) the service-connected disabilities, specifically service-connected PTSD and acquired psychiatric disorder.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that any headache disorder that is currently present is etiologically related to service or caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected disabilities?  The service-connected disabilities are: PTSD with anxiety disorder, depressive disorder, and alcohol dependence, shell fragment wound injury to the lower left leg, tinnitus, and bilateral hearing loss.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

2.  Thereafter, the Veteran's claim for service connection for headaches, including as secondary to service-connected disabilities, should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


